EXHIBIT 10.29

 

 

Boston Biomedica Inc.  —  Agreement

 

This Agreement is entered into as of the 7th day of July, 2003, between Boston
Biomedica Inc. (“the Company”) and Richard T. Schumacher (“Schumacher”).

 

WHEREAS, Schumacher has proposed two nominees for election to the Board of
Directors of the Company (the “Board”) at the next Annual Meeting of
Stockholders and is willing to withdraw such nominations and not proceed with
any proxy solicitation for such Annual Meeting of Stockholders in consideration
of the Company’s entering into this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, it is hereby agreed by and between the parties as
follows:

 

1.                                     Board of Directors.  Upon expiration of
the term of Fran Capitanio as a member of the Board, he will not stand for
reelection.  The Board, following a further review and consideration of the
qualifications of R. Wayne Fritzsche and Russell B. Richerson as candidates to
fill the vacancy, will select one of these individuals as the nominee of the
Board to fill the vacancy on the Board left by Fran Capitanio.  The Company
currently anticipates holding its 2003 Annual Meeting of Stockholders before the
end of September 2003.

 

2.                                     Proxy Solicitation.  By entering into
this Agreement, Schumacher hereby withdraws his two nominees for election to the
Board for the Company’s 2003 Annual Meeting of Stockholders, or special meeting
in lieu thereof.  Schumacher shall not proceed with or undertake any proxy
solicitation for such Annual Meeting of Stockholders, or special meeting in lieu
thereof, provided that the Company has complied with all of its agreements with
Schumacher.

 

3.                                     Disclosure.  Promptly following the
execution of this Agreement, Schumacher shall amend his Schedule 13D filing with
the Securities and Exchange Commission to reflect the withdrawal of his nominees
for election as directors for the Company’s next Annual Meeting of Stockholders
and his agreement not to proceed with the solicitation of any proxies for such
meeting.  He shall submit such amendment to Schedule 13D to the Company for its
review and comment prior to filing with the Securities and Exchange Commission. 
The Company shall issue a press release to announce Schumacher’s amendment to
his Schedule 13D.  The Company shall promptly submit the press release to
Schumacher for his review and approval prior to release to the public.

 

4.                                     Right to Injunction.  The parties hereto
acknowledge that the actions to be taken by Schumacher under this Agreement, the
rights and privileges granted to the Company under the Agreement, the benefits
to be received by Schumacher and the obligations of the Company hereunder are of
a special, unique, unusual, and extraordinary character which gives them a
peculiar value, the loss of which cannot be reasonably or adequately compensated
by damages in any action at law, and the breach by either party of any of the
provisions of this Agreement will cause the other irreparable injury and
damage.  The parties expressly agree that each party shall be entitled to

 

1

--------------------------------------------------------------------------------


 

injunctive and other equitable relief in the event of, or to prevent, a breach
of any provision of this Agreement by the  other party. Resort to such equitable
relief, however, shall not be construed to be a waiver of any other rights or
remedies that such party may have for damages or otherwise.  The various rights
and remedies of the parties under this Agreement or otherwise shall be construed
to be cumulative, and no one of the them shall be exclusive of any other or of
any right or remedy allowed by law.

 

5.                                     Successors and Assigns.  All of the
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, if any, successors, and assigns,
provided, however, Schumacher shall not assign any of his rights under this
Agreement, or delegate the performance of any of his duties hereunder, without
the prior written consent of the Company.

 

6.                                     Choice of Law.  The laws of the
Commonwealth of Massachusetts shall govern the validity of this Agreement, the
construction of its terms and the interpretation of the rights and duties of the
parties hereto.

 

7.                                     Arbitration. Any controversies arising
out of the terms of this Agreement or its interpretation shall be settled in
Massachusetts in accordance with the rules of the American Arbitration
Association, and the judgment upon award may be entered in any court having
jurisdiction thereof.

 

8.                                     Headings.  Section headings are not to be
considered a part of this Agreement and are not intended to be a full and
accurate description of the contents hereof.

 

9.                                     Waiver.  No failure or delay by either
part in exercising any right under this Agreement will operate as a waiver of
such right or any other right under this Agreement. Waiver by one party hereto
of breach of any provision of this Agreement by the other shall not operate or
be construed as a continuing waiver.

 

10.                               Notices.  Any and all notices, demands, or
other communications required or desired to be given hereunder by any party
shall be in writing and shall be validly given or made to another party if
personally served, or if deposited  in the United States mail, certified or
registered, postage prepaid, return receipt requested. If such notice or demand
is served personally, notice shall be deemed constructively made at the time of
such personal service.  If such notice, demand or other communication is given
by mail, such notice shall be conclusively deemed given five days after deposit
thereof in the United States mail addressed to the party to whom such notice,
demand or other communication is to be given as follows:

 

If to Schumacher:

 

Richard T. Schumacher

65 Black Pond Lane

Taunton, MA 02780

 

2

--------------------------------------------------------------------------------


 

If to the Company:

 

Boston Biomedica, Inc.

375 West Street

West Bridgewater, MA 02379

 

Any party hereto may change its address for purposes of this paragraph by
written notice given in the manner provided above.

 

11.                               Modification or Amendment.  No amendment,
change or modification of this Agreement shall be valid unless in writing signed
by the parties hereto.

 

12.                               Entire Understanding.  This document and any
exhibit attached constitute the entire understanding and agreement of the
parties, and any and all prior agreements, understandings, and representations
whether written or oral are hereby terminated and canceled in their entirety and
are of no further force and effect.

 

13.                               Unenforceability of Provisions.  If any
provision of this Agreement, or any portion thereof, is held to be invalid and
unenforceable, then the remainder of this Agreement shall nevertheless remain in
full force and effect.

 

14.                               Counterparts.  This Agreement may be executed
in multiple counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

15.                               Captions.  Captions have been inserted solely
for the convenience of reference and in no way define, limit or describe the
scope or substance of any provisions of this Agreement.

 

                                                IN WITNESS WHEREOF the
undersigned have executed this Agreement as of the day and year first written
above.  The parties hereto agree that facsimile signatures shall be as effective
as if originals.

 

Boston Biomedica Inc.

 

By:

/s/ Kevin W. Quinlan

 

/s/ Richard T. Schumacher

 

Kevin W. Quinlan

 

Richard T. Schumacher

 

President, Chief Operating

 

 

 

Officer and Treasurer

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------